Exhibit 10.2

SUPPLEMENT dated as of June 4, 2010 (this “Supplement”), to the Foreign
Guarantee Agreement dated as of May 31, 2005 (the “Guaranty”), among HEXION LLC,
a Delaware limited liability company, HEXION SPECIALTY CHEMICALS, INC., a New
Jersey corporation, each Foreign Subsidiary Loan Party party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined therein).

A. Reference is made to the Third Amended and Restated Credit Agreement dated as
of January 29, 2010 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Hexion LLC, Hexion Specialty
Chemicals, Inc., Hexion Specialty Chemicals Canada, Inc., Hexion Specialty
Chemicals B.V., Hexion Specialty Chemicals UK Limited and Borden Chemical UK
Limited, the Lenders party thereto from time to time, JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders, Credit Suisse, as syndication agent,
and J.P. Morgan Securities Inc. and Credit Suisse Securities (USA) LLC, as joint
lead arrangers and joint bookrunners.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and accept and purchase B/As and each Issuing Bank to issue
Letters of Credit. Section 12 of the Guaranty provides that additional
Subsidiaries may become Guarantors under the Guaranty by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiaries
(each, a “New Subsidiary”) are executing this Supplement in accordance with the
requirements of the Credit Agreement to become Guarantors under the Guaranty in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and each Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made, B/As previously accepted and Letters
of Credit previously issued.

Accordingly, the Administrative Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 12 of the Guaranty, each New Subsidiary by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and each New Subsidiary
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. In furtherance of the foregoing, each New Subsidiary
does hereby guarantee to the Administrative Agent the due and punctual payment
of the Guaranteed Obligations as set forth in the Guaranty. Each reference to a
“Guarantor” in the Guaranty shall be deemed to include each New Subsidiary. The
Guaranty is hereby incorporated herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of each New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(d) of the Guaranty.

SECTION 8. Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have caused
this Supplement to be executed and delivered as of the date first above written.

 

NL COOP HOLDINGS LLC   By:   Hexion Specialty Chemicals, Inc., its Sole Member  
By:  

  /s/ Authorized Signatory

      Name:       Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have caused
this Supplement to be executed and delivered as of the date first above written.

 

HEXION INTERNATIONAL HOLDINGS COöPERATIEF U.A.   By:  

  /s/ Authorized Signatory

      Name:       Title:   By:  

  /s/ Authorized Signatory

      Name:       Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have caused
this Supplement to be executed and delivered as of the date first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

  By:  

  /s/ Authorized Signatory

      Name:       Title: